DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 18-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the first metal oxide” in line 1, but lacks antecedent basis for this limitation as a first metal oxide is not previously defined. As such, the scope of claim 5 cannot be determined and is rendered indefinite.

Claim 8 recites “the second metal oxide” in line 1, but lacks antecedent basis for this limitation as a second metal oxide is not previously defined. As such, the scope of claim 8 cannot be determined and is rendered indefinite.

Claim 18 recites “the first charge transport material” in line 1, but lacks antecedent basis for this limitation as a first charge transport material is not previously defined. As such, the scope of claim 18 cannot be determined and is rendered indefinite.
Claim 19 is also rendered indefinite by depending from indefinite claim 18.

Claim 19 recites “the electron transfer material” in line 1, but lacks antecedent basis for this limitation as an electron transfer material is not previously defined. As such, the scope of claim 19 cannot be determined and is rendered indefinite.

Claim 20 recites “the first charge transport material” in line 1, but lacks antecedent basis for this limitation as a first charge transport material is not previously defined. As such, the scope of claim 20 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lifka et al (EP 3389096A1).

Regarding claim 1 Lifka discloses an all-back-contact photovoltaic device comprising, in order: 
a substrate ([0022] Figs. 4G-7, see: substrate 10); 
a first electrode having a first surface ([0023]-[0024] Figs. 4G-7, see: first electrode layer 20 and first charge carrier transport layer 30 are considered to meet the limitation of “a first electrode” given applicant construes transport layers stacked with a metal or transparent conductor as an electrode); 
an insulator ([0025] Figs. 4G-7, see: insulating layer 40); 
a second electrode having a second surface ([0026]-[0027] Figs. 4G-7, see: second electrode layer 50 and second charge carrier transport layer 60 are considered to meet the limitation of “a second electrode” given applicant construes transport layers stacked with a metal or transparent conductor as an electrode); and 
an active material ([0028] Figs. 4G-7, see: photo-electric conversion layer 70), wherein: 
the insulator and the second electrode form a cavity ([0051], Figs.4F-4G, see: openings 82 formed in insulating layer 40, second electrode layer 50, and second charge carrier transport layer 60), 
the active material substantially fills the cavity and is in physical contact with the first surface and the second surface ([0051], [0048] Figs.4F-4G, and 5-7, see: cylindrical extensions 72 of photoelectric material 70 fill openings 82 where photoelectric material 70 physically contacts second charge carrier transport layer 60 (of second electrode) and first charge carrier transport layer 30 (of first electrode), where layer 74 is optional), 
the insulator comprises a first layer and a second layer, the second layer is positioned between the first layer and the second contact ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a first sublayer of SiOx and a second sublayer of SiOx), and 
 regarding the claim 1 limitation “the first layer is constructed of a first material that is different than a second material used to construct the second layer” as Lifka in para [0025] teaches the insulating layer 40 is a stack of materials plural, this is construed as a disclosure of an embodiment where the materials are or can be different, and the recitation that the first sublayer of SiOx is deposited by electron-beam deposition and the second sublayer of SiOx is deposited by PECVD will result in a first sublayer of SiOx that is materially different than the second sublayer due to the different deposition method.
In the alternative where it’s not clear that Lifka explicitly disclose where the first layer is constructed of a first material that is different than a second material used to construct the second layer, as Lifka teaches in para [0025] that the insulating layer 40 is a stack of materials where the cited materials include different materials such as an organic (a polymer) or an inorganic (a metal oxide) insulating material, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lifka such that the first layer is constructed of a first material that is different than a second material used to construct the second layer of the insulating layer of Lifka as such a modification would have amounted to the use of known insulating materials for their intended use in the known environment of a solar cell to accomplish the entirely expected result of providing insulation between the first electrode and second electrode.  

Regarding claim 2 Lifka discloses the device of claim 1, wherein the active material comprises at least one of a perovskite, CdTe, a CIGS material, a CZTS material, silicon, or an organic material ([0028]-[0029] Figs. 4G-7, see: photo-electric conversion layer 70 of a perovskite or CIGS).

Regarding claim 3 Lifka discloses the device of claim 1, wherein the first material comprises at least one of a first polymer or a first inorganic material ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a first sublayer of SiOx  but can be an organic insulating polymer or inorganic insulating metal oxide).

Regarding claim 4 Lifka discloses the device of claim 3, and the recitation “wherein the first polymer comprises at least one of poly(methyl methacrylate), a cellulose, a polyimide, a polychloroprene, polyethylene terephthalate, a polyester, a polyolefin, polystyrene, or polyvinylchloride” is a further limitation on the species of “a first polymer” in the Markush group of “at least one of a first polymer or a first inorganic material” of the first material recited in claim 3 and as Lifka recites a first inorganic material ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a first sublayer of SiOx) the recitation of this species anticipates the genus including the limitations of claim 4. See MPEP 2131.02 Genus-Species Situations:
I. A SPECIES WILL ANTICIPATE A CLAIM TO A GENUS
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21 specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art reference applied against the claims disclosed two of the chemical species. The parties agreed that the prior art species would anticipate the claims unless applicant was entitled to his foreign priority date.).
II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) 

Regarding claim 5 Lifka discloses the device of claim 3, wherein the first metal oxide comprises at least one of aluminum oxide, silicon dioxide, zirconium dioxide, beryllium oxide, magnesium oxide, iron oxide, aluminum nitride, silicon carbide, or hafnium oxide ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a first sublayer of Silicon dioxide/silica (SiOx)).

Regarding claim 6 Lifka discloses the device of claim 1, wherein the second material comprises at least one of a second polymer or a second inorganic material ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a second sublayer of SiOx but can be an organic insulating polymer or inorganic insulating metal oxide).

Regarding claim 7 Lifka discloses the device of claim 6, and the recitation “wherein the second polymer comprises at least one of poly(methyl methacrylate), a cellulose, a polyimide, a polychloroprene, polyethylene terephthalate, a polyester, a polyolefin, polystyrene, or polyvinylchloride” is a further limitation on the species of “a second polymer” in the Markush group of “at least one of a second polymer or a second inorganic material” of the second material recited in claim 6 and as Lifka recites a second inorganic material ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a second sublayer of SiOx but can be an organic insulating polymer or inorganic insulating metal oxide) the recitation of this species anticipates the genus including the limitations of claim 7. See MPEP 2131.02 Genus-Species Situations:
I. A SPECIES WILL ANTICIPATE A CLAIM TO A GENUS
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21 specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art reference applied against the claims disclosed two of the chemical species. The parties agreed that the prior art species would anticipate the claims unless applicant was entitled to his foreign priority date.).
II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) 

Regarding claim 8 Lifka discloses the device of claim 6, wherein the second metal oxide comprises at least one of aluminum oxide, silica, beryllium oxide, magnesium oxide, iron oxide, aluminum nitride, silicon carbide, or hafnium oxide ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a second sublayer of Silicon dioxide/silica (SiOx)).

Regarding claim 10 Lifka discloses the device of claim 1, wherein the first layer has a thickness between about 1 nm and about 100 µm ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] includes a first sublayer 100nm thick).

Regarding claim 11 Lifka discloses the device of claim 1, wherein the second layer has a thickness between about 1 nm and about 100 µm ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] includes a second sublayer 100nm thick).

Regarding claim 13 Lifka discloses the device of claim 1, wherein the cavity has a cross-sectional area between about 1 nm2 and about 1 mm2 or between about 10 nm2 an about 100 µm2 ([0045], [0028] Figs. 4A, 4G-7 see: openings 82 having an effective diameter (Deff) of 0.5 to 10 microns where using the equation in para [0028] give effective diameter A = Deff2*π/4 gives a range of ~196 nm2 to ~79 µm2).

Regarding claim 14 Lifka discloses the device of claim 1, wherein: 
the first electrode comprises a first contact layer and a first charge transport layer, and the first contact layer is between the first charge transport layer and the substrate ([0023]-[0024] Figs. 4G-7, see: first electrode layer 20 and first charge carrier transport layer 30).

Regarding claim 15 Lifka discloses the device of claim 14, wherein the first contact layer comprises at least one of a metal or a doped metal oxide ([0023] Figs. 4G-7, see: first electrode layer 20 formed of a metal including aluminum).

Regarding claim 16 Lifka discloses the device of claim 15, wherein the metal comprises at least one of gold, silver, aluminum, copper, or titanium ([0023] Figs. 4G-7, see: first electrode layer 20 formed of a metal including aluminum).

Regarding claim 17 Lifka discloses the device of claim 15, and the recitation “wherein the doped metal oxide comprises at least one of indium- doped tin oxide, aluminum-doped zinc oxide, or indium-doped zinc oxide” is a further limitation on the species of “a doped metal oxide” in the Markush group of “at least one of a metal or a doped metal oxide” of the first contact layer recited in claim 15 and as Lifka recites a at a metal ([0023] Figs. 4G-7, see: first electrode layer 20 formed of a metal including aluminum) the recitation of this species anticipates the genus including the limitations of claim 17. See MPEP 2131.02 Genus-Species Situations:
I. A SPECIES WILL ANTICIPATE A CLAIM TO A GENUS
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21 specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art reference applied against the claims disclosed two of the chemical species. The parties agreed that the prior art species would anticipate the claims unless applicant was entitled to his foreign priority date.).
II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) 

Regarding claim 18 Lifka discloses the device of claim 1, wherein the first charge transport material comprises an electron transport material ([0010], [0024] Figs. 4G-7, see: first charge carrier transport layer 30 can be an electron transport layer).

Regarding claim 19 Lifka discloses the device of claim 18, wherein the electron transfer material comprises at least one of TiO2, SnO2, ZnO, CeO, WO3, In2O3, Fe2O3, Nb2O5, C60, or PCBM ([0010], [0024], [0027] Figs. 4G-7, see: electron transport layer materials include TiO2, SnO2, ZnO).

Regarding claim 20 Lifka discloses the device of claim 1, wherein the first charge transport material comprises a hole transport material ([0024] Figs. 4G-7, see: first charge carrier transport layer 30 can be a hole transport material).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lifka et al (EP 3389096A1) as applied to claims 1-8, 10-11, and 13-20 above, and as further evidenced by Properties of SiO2 and Si3N4 at 300K (Properties of SiO2 and Si3N4 at 300K, <https://eesemi.com/sio2si3n4.htm>).

Regarding claim 12 Lifka discloses the device of claim 1, and regarding the claim 12 limitation “wherein the insulator has a resistance greater than 109 Ohm*cm” Lifka discloses the insulator formed from Silicon dioxide ([0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a second sublayer of Silicon dioxide/silica (SiOx)) and Properties of SiO2 and Si3N4 at 300K further teaches that the resistance of SiO2 at 300K is 1014 - 1016  Ohm*cm.
As Lifka teaches the material limitations of an insulator layer comprising Silicon dioxide, the Silicon dioxide insulator layer of Lifka will inherently display the recited material property of a resistance greater than 109 Ohm*cm (1014 - 1016  Ohm*cm at 300K) as evidenced by Properties of SiO2 and Si3N4 at 300K. In the alternative, it would have been obvious to select a Silicon dioxide insulator layer having a resistance of 1014 - 1016  Ohm*cm for the express purpose of providing a high insulating property and prevent electrical contact between the first and second electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka et al (EP 3389096A1) as applied to claims 1-3, 5-6, 8, 10-11, 13-16, and 18-20 above, and further in view of Li et al (CN 111312901A, Reference made to attached English machine translation).

Regarding claims 4 and 7 Lifka discloses the device of claim 3 and the device of claim 6, and in the alternative where Lifka does not explicitly disclose wherein the first polymer comprises at least one of poly(methyl methacrylate), a cellulose, a polyimide, a polychloroprene, polyethylene terephthalate, a polyester, a polyolefin, polystyrene, or polyvinylchloride or wherein the second polymer comprises at least one of poly(methyl methacrylate), a cellulose, a polyimide, a polychloroprene, polyethylene terephthalate, a polyester, a polyolefin, polystyrene, or polyvinylchloride, the prior art of Li teaches for an all back contact solar cell, the insulating polymer between the first and second electrode contacts can be chosen from polymer materials including a polyimide, a polyester, a polyolefin, or polystyrene (Li, para [0011] see: insulating materials include but are not limited to … polystyrene, polypropylene, polyester, polyimide).
Li and Lifka are combinable as they are both concerned with the field of all back contact solar cells
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lifka in view of Li such that the first polymer comprises at least one of poly(methyl methacrylate), a cellulose, a polyimide, a polychloroprene, polyethylene terephthalate, a polyester, a polyolefin, polystyrene, or polyvinylchloride or wherein the second polymer comprises at least one of poly(methyl methacrylate), a cellulose, a polyimide, a polychloroprene, polyethylene terephthalate, a polyester, a polyolefin, polystyrene, or polyvinylchloride as taught by Li (Li, para [0011] see: insulating materials include but are not limited to … polystyrene, polypropylene, polyester, polyimide) as such a modification would have amounted to the selection of a known organic polymer for its intended use as an insulator in the known environment of an all back contact solar cell to accomplish the entirely expected result of providing insulation between the first electrode and second electrode.

Regarding claim 17 Lifka discloses the device of claim 15, and in the alternative where Lifka does not explicitly disclose wherein the doped metal oxide comprises at least one of indium- doped tin oxide, aluminum-doped zinc oxide, or indium-doped zinc oxide, the prior art of Li teaches for an all back contact solar cell, the first electrode can be a transparent conductive material such as ITO (indium- doped tin oxide) (Li, para [0010]).
Li and Lifka are combinable as they are both concerned with the field of all back contact solar cells
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lifka in view of Li such that the first contact layer of Lifka comprises a doped metal oxide of indium- doped tin oxide (ITO) as taught by Li (Li, para [0010]) as such a modification would have amounted to the use of a known electrode material for its intended use as an electrode in the known environment of an all back contact solar cell to accomplish the entirely expected result of forming a transparent electrode contact.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lifka et al (EP 3389096A1) as applied to claims 1-8, 10-11, and 13-20  above, and further in view of Snaith et al (US 2018/0286596).

Regarding claim 9 Lifka discloses the device of claim 1, wherein: the first layer comprises silica (Lifka, [0025], [0042] Figs. 4G-7 see: insulating layer 40 is a stack of materials which as in para [0042] is a first sublayer of SiOx), but Lifka does not explicitly disclose where the second layer comprises alumina.
Snaith discloses an insulator layer preferably comprising an oxide of one or more of aluminum and silicon, for instance Al2O3 (alumina) for preventing a short circuit between the fist and second electrode materials (Snaith, [0078], [0143]-[0145]).  
Snaith and Lifka are combinable as they are both concerned with the field of all back contact solar cells
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lifka in view of Snaith such that the second layer of the insulator of Lifka comprises alumina as Snaith teaches the insulator layer preferably comprises an oxide of one or more of aluminum and silicon, for instance Al2O3 (alumina) for preventing a short circuit between the first and second electrode materials (Snaith, [0078], [0143]-[0145]) and as such, selection of alumina as the material of the second layer of the insulator would have amounted to the selection of a preferable insulating material for its intended use in the known environment of a solar cell to accomplish the entirely expected result of preventing a short circuit between the first and second electrodes of Lifka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726